62 So. 3d 759 (2011)
In re Michael A. BROUSSARD.
No. 2011-B-0913.
Supreme Court of Louisiana.
June 3, 2011.
PER CURIAM.[*]
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent engaged in a conflict of interest and failed to properly communicate with a client. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Michael A. Broussard, Louisiana Bar Roll number 18143, be publicly reprimanded. It is further ordered that respondent attend and successfully complete the Louisiana State Bar Association's Ethics School within one year of the finality of this court's judgment.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
NOTES
[*]  Chief Justice Kimball not participating in the opinion.